Citation Nr: 1631383	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  08-14 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left knee disability based on limitation of motion.

2.  Entitlement to a rating in excess of 10 percent for a left knee disability based on instability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1985, from January 1991 to July 1991, and from December 2001 to December 2002.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the VA RO.

The Veteran appealed this rating decision to the Board, and in August 2014, the Board denied the Veteran's claim of entitlement to a rating in excess of 10 percent for a left knee disability based on limitation of motion, and it granted an initial rating of 10 percent for a left knee disability based on instability.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2016 Memorandum Decision, the Court vacated the Board's decision.  From a reading of the content of the memorandum decision, it was clear that the memorandum decision only applied to the left knee issue.  In fact, footnote one specifically noted that the issue of service connection for a bicuspid aortic valve disorder had not been raised and was not being considered by the Court.  As such, the Board does not consider that issue to be on appeal any longer.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Court's March 2016 Memorandum Decision indicated that the Board's August 2014 decision did not adequately explain why the Veteran's left knee disability did not warrant referral for extraschedular consideration, taking into consideration the degree to which the Veteran's service-connected right knee disability impacted his left knee disability.  The issue of referral for consideration of an extraschedular rating is a determination made based on the evidence of record in its entirety.    

Here, while the memorandum decision only found specific error in the Board's handling of the extraschedular issue, in an effort to be as Veteran centric as possible, the Board believes that it is necessary to address the issue of an increased rating for the left knee on both a schedular and extraschedular basis at this time.  What this means is that the issue of an increased rating for the Veteran's left knee on a schedular basis remains on appeal, and since the Veteran last received an examination of his left knee disability in November 2011, and the evidence of record, particularly the Veteran's May 2015 statement that his knees were progressively deteriorating, suggests that the left knee symptoms may have worsened since the November 2011 examination, the Veteran should be provided with a new examination.  

Pursuant to the Court's guidance in Correia v. McDonald, the examination afforded to the Veteran should report all ranges of motion in terms of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion.  No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).

The issue of whether referral for consideration of an extraschedular rating should be taken up by the Board once the case is returned from the ordered development.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from December 2011 to the present. 

2.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of his left knee disability.  

In so doing, the examiner should ensure, consistent with 38 C.F.R. § 4.59, that the examination report include the results of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion, in addition to the results following repetitive motion testing.  If it is not possible to complete any of the range of motion testing described above, it should be explained why.  Failure to do so will result in an examination report being found inadequate.

3.  Then, readjudicate the Veteran's claims.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

